Citation Nr: 1135636	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of both upper and lower extremities secondary to type 2 diabetes mellitus. 

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in June 2009, and a substantive appeal was received in September 2009.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran has a current diagnosis diabetes mellitus.

3.  The Veteran does not have peripheral neuropathy of his upper or lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for peripheral neuropathy of both upper and lower extremities are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an October 2008 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  In June 2011, the Veteran was afforded the opportunity to testify before an Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for peripheral neuropathy.  However, the Board finds that the record, which does not reflect competent evidence of a current diagnosis of the claimed disability, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking such disabilities to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, if a Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(i)(2).  VA currently recognizes type 2 diabetes as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

a.  Diabetes mellitus

The Veteran has a current diagnosis of diabetes mellitus as reflected by an April 2009 private medical record.  

The Veteran's service personnel records indicate that he was a 1115F Aircraft Comdr during service, that he was stationed in Ubon, Thailand beginning April 1969 and that he was next stationed in Bitberg, Germany beginning in April 8, 1970.  

The Veteran alleges that he flew from Thailand to Cam Rahn Bay, Vietnam, on March 14, 1970, and that he stayed there until March 19, 1970.  He states that the purpose of the trip was to ferry F4-C's back to the United States.  

A May 2009 letter from a service buddy who was also a service aviator states that he knew the Veteran before the Veteran was sent to Thailand, that both he and the Veteran were ordered to report to Cam Rahn Bay Vietnam to ferry aircraft back to the United States, and that they spent about a week together in Cam Ran Bay, attending briefings and awaiting the arrival of U.S. Air Force KC 135 tanker jets to accompany them on their flight back to the United States.  

An August 2009 letter from the Veteran's spouse, who was married to him at the time of his service, indicates that she had sent him care packages while he was stationed in Ubon, Thailand, and that one day in March 1970, the care package came back.  At first she thought the Veteran had been shot down, captured, or had been killed in action, but she called the liaison officer at Scott Air Force Base and found out that the Veteran was fine, but that he was in a different place.  She was not told where, only that she should not worry, and that he would be home soon.  Two weeks later, the Veteran showed up at her house and was asked where in the hell he had been.  His answer was that he had been in Vietnam.  The Veteran had told her that he had had to ferry home some old F-4C's through Cam Ranh Bay and had spent about a week there in preparation for the ferry ride home.  She the Veteran's spouse believed that the Veteran had been in Cam Ranh Bay Vietnam during that time he said he had.  During the Veteran's hearing before the undersigned in June 2011, the Veteran told much the same story, only in more detail.  In December 2008, the service department indicated that it was not able to determine whether or not the Veteran served in Vietnam.  

Base on the evidence, the Board finds that there is credible evidence that the Veteran set foot on land in the Republic of Vietnam during the Vietnam Era, and he now has diabetes mellitus.  His story, that of his wife, and that of his service buddy are essentially the same and all point convincingly to his having served for about a week in Cam Ranh Bay, Vietnam in March 1970.  Accordingly, the Board have found the Veteran had military service in Vietnam, presumptive service connection for diabetes mellitus based on Agent Orange exposure in Vietnam is granted.  

b.  Peripheral neuropathy

The Veteran argues that service connection is warranted for peripheral neuropathy of his upper and lower extremities.  

Service treatment records are silent for reference to peripheral neuropathy and there is no competent medical evidence of record showing that the Veteran has peripheral neuropathy of any of his extremities.  Moreover, medical reports concerning notations of his neurological status were negative in December 1995, August 2001, September 2003, November 2003, and October 2008.  There is simply no competent medical evidence and no persuasive evidence at all that the Veteran has peripheral neuropathy of his upper or lower extremities currently, and a showing of current peripheral neuropathy is necessary for a grant of service connection for the same.  In the absence of a current disability, service connection cannot be granted for peripheral neuropathy of either the upper or lower extremities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Moreover, the Board notes that while peripheral neuropathy is among the disabilities for which service connection is presumed following confirmed herbicide exposure, in order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset. See 38 C.F.R. § 3.309(3), Note 2.  In the present case, the Veteran's service treatment records and immediate post-service medical records are negative for any diagnosis of or treatment for peripheral neuropathy.  Therefore, even assuming the Veteran presented a current diagnosis of peripheral neuropathy, service connection on a presumptive basis would not be warranted.  The Veteran has also not presented competent evidence suggesting an etiological nexus between any current peripheral neuropathy and his exposure to herbicides in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In conclusion, the preponderance of the evidence is against the award of service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy of both upper and lower extremities is denied.


REMAND

The Veteran was seen for low back complaints in service in August 1971.  He was felt to have a typical low back syndrome with a negative examination.  He had reported that his problems had occurred mostly after long periods of sitting inactively.  X-rays were normal and exercises were prescribed.  Post-service private medical records show treatment for back problems from 1992 through 2003.  The Veteran testified in June 2011 that he had had his first serious back problems about one year after service and that his back problem has continued to currently.  

In light of the occurrence of back problems in service, and the evidence of current low back disability, a VA examination is necessary, as indicated below.  38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current low back disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current low back disorder had its onset during active service, is otherwise related to any in-service disease or injury, including the low back problem shown in August 1971, or manifested to a compensable degree within a year of service separation.  The examiner should provide a rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


